Exhibit 10.3

 

EXECUTION

 

AMENDMENT NO. 1
TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

Amendment No. 1 to Mortgage Loan Participation Purchase And Sale Agreement,
dated as of August 17, 2012 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment
Trust and PennyMac Operating Partnership, L.P. (individually and collectively,
the “Guarantor”).

 

RECITALS

 

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of December 23, 2011, (the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Guaranty (as amended from time to time, the
“Guaranty”), dated as of December 23, 2011, made by Guarantor in favor of
Purchaser.

 

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

 

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual premises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

 

SECTION 1.                  Liquidity.  Section 11(a)(ii) of the Existing MLPSA
is hereby amended by deleting clause (B) in its entirety and replacing it with
the following:

 

“(B) PMIT and its Subsidiaries have maintained in the aggregate Liquidity in an
amount not less than $20,000,000.”

 

SECTION 2.                  Fees and Expenses.  Seller hereby agrees to pay to
Purchaser, on demand, any and all reasonable fees, costs and expenses (including
reasonable fees and expenses of counsel) incurred by Purchaser in connection
with the development, preparation and execution of this Amendment, irrespective
of whether any transactions hereunder are executed.

 

SECTION 3.                  Conditions Precedent.  This Amendment shall become
effective as of the date hereof upon Purchaser’s receipt of this Amendment,
executed and delivered by a duly authorized officer of Purchaser, Seller and
Guarantor.

 

SECTION 4.                  Limited Effect.  Except as expressly amended and
modified by this Amendment, the Existing MLPSA shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

--------------------------------------------------------------------------------


 

SECTION 5.                  Counterparts.  This Amendment may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 6.                  Severability.  Each provision and agreement herein
shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 7.                     GOVERNING LAW.  THE AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

SECTION 8.                  Reaffirmation of Guaranty. The Guarantor hereby
(i) agrees that the liability of Guarantor or rights of Purchaser under the
Guaranty shall not be affected as a result of this Amendment, (ii) ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and (iii) acknowledges and agrees that such Guaranty is and shall continue to be
in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rayanthi De Mel

 

 

 

Name: Rayanthi De Mel

 

 

 

Title: Assistant Vice President

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

 

 

PENNYMAC CORP., as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stack

 

 

 

Name: Brian Stack

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stack

 

 

 

Name:

Brian Stack

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor

 

 

 

 

 

 

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stack

 

 

 

Name: Brian Stack

 

 

 

Title: Treasurer

 

Signature Page to Amendment No. 1 to MLPSA

 

--------------------------------------------------------------------------------